        Case 3:16-md-02741-VC Document 11902 Filed 10/09/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
   LIABILITY LITIGATION
                                                    Case No. 16-md-02741-VC


   This document relates to:                        ORDER DIMISSING INDIVIDUAL
                                                    CASE WITHOUT PREJUDICE
   Richard L. Hammett, et al. v. Monsanto
   Co., et al., Case No. 3:20-cv-06236              Re: Dkt. Nos. 11878, 11882



       Richard L. Hammett, et al. v. Monsanto Co., et al. is dismissed without prejudice for

failing to comply with the rules of personal jurisdiction and venue, as explained in Pretrial Order

No. 183 (Dkt. No. 7196).

       IT IS SO ORDERED.

Dated: October 9, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
